Title: From George Washington to Richard Peters, 14 December 1777
From: Washington, George
To: Peters, Richard



Sir
Head Quarters Gulf Creek [Pa.] 14th Decemr 1777

Your several favs. of the 28th Novemr and 4th and 5th instants came duly to hand, but the constant motion which the Army has been in since the Rect of them has prevented me from answering them before this time.

Nothing but the absolute necessity which the Army lay under for want of Cloathing induced me to send out Officers to make collections, the Cloathier General represented it to me as impossible for him to procure what Articles were in the hands of private persons and I therefore by virtue of the powers with which I was vested by Congress granted Warrants to different Officers to impress what the holders would not willingly part with, but I at the same time directed them to give orders upon the Cloathier General to be paid for at a reasonable Rate. Since the State of pennsylvania have undertaken to collect what things are proper for the Army by Commissioners of their own, I have recalled all the Officers sent out by me.
I shall direct Genl Armstrong who remains upon the East Side of Schuylkill to endeavour to find out what Leather is tanned in & about Germantown and to have it removed. I am informed that it will be needless to remove what is half tanned, for if it freezes it will be spoiled.
I have directed the Muster Master General to take the first Opportunity of mustering Colo. Nicola’s Corps of Invalids, which he promises to do. Docr Shippen has requested me to allot them to Guard the Hospitals, and if there is no other duty assigned to them I dont know how they can be better employed.
Colo. Richardson has gone to Maryland for the benefit of his Health and I am constrained to mention the impossibility of sparing the Battalion at present, Most of the Men of the Nine eldest Virginia Regiments whose times would have expired in February have been permitted to go home upon Furlough to induce them to reinlist for the War upon the common Terms and a considerable Number of the Troops of Connecticut and Massachusets who were drafted for eight Months will leave us the last of this Month. These will weaken us more than is proper considering the Resolution of taking a position for the Winter near the Enemy for the more effectual covering the Country.
I have ordered a return to be made of the exact Number of the men in the Eastern Regiments whose times will expire with this year. They were not inlisted upon the Continental Bounty, but drafted by different Townships to make up their Quota of Continental Troops.
I will send up a proper Officer to train and take the command of the Recruits at York Town.
The Judge Advocate has gone to visit his family and I send you the Copies of a Number of proceedings of Court Martials which he left to be forwarded. I cannot say whether all that you call for are among them, but I know that of Genl Stephen’s is. I had ordered him to transmit Copies of all proceedings to the Board of War and I imagine he has done it, in all instances prior to the present.

Lt Colo. Nevil is not out with the present Classes of pennsylvania Militia neither do I know where he is to be found. I do not know any person qualifyed for the Business for which he was wanted.
I am very sensible that vast quantities of public Arms and stores are carried off by the Militia. But such an Officer as you recommend would not remedy it in the least. The Mischief is not done by those who are regularly discharged, but by those who desert before the Expiration of their time and carry away their Arms &c. privately, now except an Inspector General could prevent desertion, he woud do nothing. I think I can recommend a much more effectual Method and that is for the States to pass laws, imposing a certain penalty upon any Man who shall have any Arms, Accoutrements or other Stores branded with the Continental Brand found in his House.
